     Case: 1:20-cv-03543 Document #: 6 Filed: 07/13/20 Page 1 of 4 PageID #:147




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


BLUE CROSS AND BLUE SHIELD
ASSOCIATION, IN ITS CAPACITY AS
THE CARRIER FOR THE SERVICE
BENEFIT PLAN, A/K/A THE “FEDERAL                      Case No. 1:20-cv-03543-JBG
EMPLOYEE PROGRAM,” A FEDERAL
EMPLOYEE HEALTH BENEFITS ACT                          Judge Joan B. Gottschall
PLAN,”

               Plaintiff,

       v.

JAZZ PHARMACEUTICALS PLC, JAZZ
PHARMACEUTICALS, INC, JAZZ
PHARMACEUTICALS IRELAND
LIMITED, HIKMA PHARMACEUTICALS
PLC, ROXANE LABORATORIES, INC.,
HIKMA PHARMACEUTICALS USA INC.,
AND EUROHEALTH (USA), INC.,
AMNEAL PHARMACEUTICALS LLC,
PAR PHARMACEUTICAL, INC., LUPIN
LTD., LUPIN PHARMACEUTICALS INC.,
AND LUPIN INC.,


                       Defendants.


                       NOTICE OF VOLUNTARY DISMISSAL
            OF PLAINTIFF BLUE CROSS AND BLUE SHIELD ASSOCIATION
                    PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff in the

above-captioned action, Blue Cross and Blue Shield Association, by and through its undersigned

counsel, voluntarily dismisses itself from the above-captioned litigation without prejudice to any

rights that it may have individually, or to its rights as a member of the proposed putative class.
     Case: 1:20-cv-03543 Document #: 6 Filed: 07/13/20 Page 2 of 4 PageID #:148




No defendant has filed an answer or motion for summary judgment, making voluntary dismissal

under Rule 41(a)(1) appropriate.

Dated: July 13, 2020                        Respectfully submitted,
                                            /s/ Daniel J. Kurowski
                                            Daniel J. Kurowski
                                            Whitney K. Siehl
                                            HAGENS BERMAN SOBOL SHAPIRO LLP
                                            455 N Cityfront Plaza Drive, Suite 2410
                                            Chicago, IL 60611
                                            Tel: (708) 628-4949
                                            Fax: (708) 628-4950
                                            dank@hbsslaw.com
                                            whitneys@hbsslaw.com

                                            Liaison Counsel for Plaintiff Blue Cross Blue Shield
                                            Association and the Proposed Class

                                            Thomas M. Sobol
                                            Lauren G. Barnes
                                            Bradley J. Vettraino
                                            HAGENS BERMAN SOBOL SHAPIRO LLP
                                            55 Cambridge Parkway, Suite 301
                                            Cambridge, MA 02142
                                            Tel: (617) 482-3700
                                            Fax: (617) 482-3003
                                            tom@hbsslaw.com
                                            lauren@hbsslaw.com
                                            bradleyv@hbsslaw.com

                                            Brendan G. Stuhan
                                            Blue Cross Blue Shield Association
                                            1310 G Street, N.W. - 10th Floor
                                            Washington, D.C. 20005
                                            (202) 942-1069
                                            (202) 942-1143 (fax)
                                            brendan.stuhan@bcbsa.com

                                            Mark Fischer
                                            Jeffrey Swann
                                            Robert C. Griffith
                                            RAWLINGS & ASSOCIATES, PLLC
                                            1 Eden Parkway
                                            La Grange, KY 40031
                                            Telephone: (502) 814-2139


                                             2
Case: 1:20-cv-03543 Document #: 6 Filed: 07/13/20 Page 3 of 4 PageID #:149




                                   mdf@rawlingsandassociates.com
                                   js5@rawlingsandassociates.com
                                   rg1@rawlingsandassociates.com

                                   Counsel for Plaintiff Blue Cross Blue Shield Association
                                   and the Proposed Class




                                    3
     Case: 1:20-cv-03543 Document #: 6 Filed: 07/13/20 Page 4 of 4 PageID #:150




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on July 13, 2020, a true and correct

copy of the foregoing was filed electronically via CM/ECF and is available for viewing and/or

downloading from the CM/ECF system and/or Pacer.

                                                      /s/ Daniel J. Kurowski
                                                         Daniel J. Kurowski




                                                4
